In re Scott, Ben H.; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “B”, No. 331-407; to the Court of Appeal, Fourth Circuit, No. 94KW-0825.
Writ granted in part; otherwise denied. The district court is ordered to provide relator with a copy of the transcript of his guilty plea colloquy. State ex rel Simmons v. State, 93-0275 (La. 12/16/94), 647 So.2d 1094. As to the other documents relator seeks, his application is denied. State ex rel. Bernard v. Criminal District Court, 94-2247, p. 1 (La. 4/28/95), 653 So.2d 1174.
VICTORY, J., not on panel.